                                                             1    Christian Gabroy (#8805)
                                                                  Kaine Messer (#14240)
                                                             2    GABROY LAW OFFICES
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, NV 89012
                                                             4    Tel: (702) 259-7777
                                                                  Fax: (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6
                                                                  Jon R. Mower, Esq.
                                                             7    Admitted Pro Hac Vice
                                                                  THEODORA ORINGHER PC
                                                             8    535 Anton Boulevard, Ninth Floor
                                                                  Costa Mesa, CA 92626-7109
                                                             9    Tel: (714) 549-6200
                                                                  Fax: (714) 549-6201
                                                             10   jmower@tocounsel.com
                                                             11   Attorneys for Plaintiffs Shawn Jaffee and Derek Kritz
                                                             12                             UNITED STATES DISTRICT COURT
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                                   DISTRICT OF NEVADA
                           Henderson, Nevada 89012




                                                             14     SHAWN JAFFEE and DEREK KRITZ,                   Case No: 2:19-cv-00644-APG-NJK
                                                                    individually and on behalf of all others
                                                             15     similarly situated,                             STIPULATION AND ORDER TO
                                                                                                                    DISMISS WITH PREJUDICE
                                                             16                   Plaintiffs,
                                                             17            vs.
                                                             18     WYNN LAS VEGAS, LLC, a Nevada
                                                                    domestic   limited-liability company,
                                                             19     EMPLOYEE(S)/AGENT(S) DOES 1-10;
                                                                    and ROE CORPORATIONS 11-20,
                                                             20     inclusive;
                                                             21                   Defendant.
                                                             22
                                                                                                STIPULATION AND ORDER TO
                                                             23                                  DISMISS WITH PREJUDICE
                                                             24         IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiffs
                                                             25   Shawn Jaffee and Derek Kritz, through their attorneys of record, and Defendant Wynn
                                                             26   Las Vegas, LLC, through its attorneys, that this action shall be dismissed with
                                                             27   prejudice.
                                                             28
                                                                                                         Page 1 of 2
                                                             1
                                                                         As previously indicated, the parties have had extensive discussions concerning
                                                             2
                                                                  potential early resolution given the limited damages period in this matter. See ECF No.
                                                             3
                                                                  60, p. 2-3. Indeed, the Court’s February 11, 2020 Order granted in part Defendant’s
                                                             4
                                                                  motion for judgment on the pleadings (ECF No. 37), resulting in a damages period only
                                                             5
                                                                  commencing on March 23, 2018 as recognized by this Court. See ECF No. 49, p. 4,
                                                             6
                                                                  lines 16-23. To that end and pursuant to such intentions being previously indicated to
                                                             7
                                                                  this Court (ECF No. 60, p.3, lines 3-6), the parties have exchanged putative related
                                                             8
                                                                  data which Plaintiffs have independently analyzed, and the parties have achieved
                                                             9
                                                                  resolution.
                                                             10
                                                                         IT IS FURTHER STIPULATED AND AGREED that all parties will bear their own
                                                             11
                                                                  costs and attorneys’ fees incurred in relation to this matter.
                                                             12
GABROY LAW OFFICES




                                                                         IT IS FURTHER STIPULATED AND AGREED that this Court shall retain
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                  jurisdiction over any settlement agreement between the parties.
                                                             14

                                                             15   Dated this 8th day of June 2021            Dated this 8th day of June 2021
                                                             16
                                                                  BROWNSTEIN HYATT FARBER                     GABROY LAW OFFICES
                                                             17   SCHRECK, LLP
                                                                                                              By: _/s/ Christian Gabroy____________
                                                             18   By:__/s/ Travis Chance_________             Christian Gabroy (#8805)
                                                                  Martine Wells (Admitted Pro Hac Vice)       Kaine Messer (#14240)
                                                             19   Travis Chance (#13800)
                                                                                                              Jon Mower (Admitted Pro Hac Vice)
                                                             20   Attorneys for Defendant
                                                                                                              Attorneys for Plaintiff
                                                             21

                                                             22
                                                                                                            ORDER
                                                             23
                                                                         IT IS SO ORDERED:
                                                             24
                                                                                                          _______________________________________
                                                             25                                             UNITED STATES DISTRICT JUDGE
                                                             26                                                    June 8, 2021
                                                                                                         Dated: __________________________
                                                             27

                                                             28
                                                                                                          Page 2 of 2
